DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weidong (CN106419831) in view of Siuly (“Medical Big Data: Neurological Disease Diagnosis Through Medical Data Analysis”).
	Regarding claim 1, Weidong discloses, except for the limitations italicized below, A method for the early detection of neurodegeneration (abstract on pg. 1; “the present invention provides a health monitoring glasses” on pg. 2), comprising the steps of: 
a. extracting samples of a plurality of eye-markers of a user (“the preferable solution is the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 4) from a video stream captured by a visible light camera (“transmitting module, which is set on the said glasses body, or externally in the bracelet or mobile electronic device as a medium for transmitting data for the data in the storage module to send to the external data analysis system, the data analysis system by the external large The iris or pupil related data received by the body condition of the user for analysis and diagnosis… the preferable solution is that the iris data acquisition module is one or more” on pg. 2; “the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 4); 
b. loading said samples of said plurality of eye-markers to a big data repository (“a sending module. for the data in the storage module to send to the external data analysis system” in abstract; “the preferable solution is the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 3), analyzing and consolidating them into one biomarker for detecting multiple disorders by means of training a machine learning model (external large data analysis system in abstract and pg. 3; external big data analysis system on pg. 4); and 
c. determining the risk of said user to develop a neurodegenerative disease using said trained machine learning model as part of an early detection screening or diagnosis process (“the large data analysis system with large data information about iris and pupil aspects of change associated with health and disease. the external big data analysis system for analysis and diagnosis and timely provide great scientific, health data of corresponding precautionary measures to make people healthy living body condition of the user according to the iris or pupil related data received” on pgs. 3 and 4).
Siuly, in the same field of endeavor, discloses neurological diseases diagnosed using big data and machine learning using biomarkers extracted from source data like medical image data (abstract; “computer aided system for automatic diagnosis of neurological diseases” on pgs. 56-57; 2nd paragraph in col. 2 on pg. 58 – 1st paragraph in col. 1 on pg. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Siuly to the method of Weidong in order to reduce computation time of the big data for a specific neurodegenerative disease.
Regarding claim 2, the combined references of Weidong and Siuly disclose A method according to claim 1, wherein Siuly discloses further comprising analyzing said samples of plurality of eye-markers, transforming some of said samples into derived features, to generate multiple features optimized for use within a machine learning model, using computational methods for feature extraction (“The CAD system consists of three main steps [6] such as pre-processing, feature extraction and classification as shown in Fig. 1. In the pre-processing part, acquired medical data (e.g. medical image data or medical signal data) are processed for removing noises, which reduces the complexity and computation time of the CAD algorithms” in 2nd paragraph in column 2 on pg. 56).
Regarding claim 3, the combined references of Weidong and Siuly disclose A method according to claim 2, wherein Siuly discloses computational methods are selected from one or more of: Fourier transform, wavelet analysis differentiating certain frequency bands, criticality metrics based on Lyapunov exponents and fractal dimension analysis (“fast fourier transform” in 2nd paragraph in col. 2 on pg. 59; “wavelet transform” on pg. 60; “introduced significant discriminating features using fractal dimension” on pg. 61).
Regarding claim 4, the combined references of Weidong and Siuly disclose A method according to claim 1, wherein Weidong discloses one or more eye markers are extracted at a time (“the preferable solution is the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 4; note extracting the eye markers such that they are performed at a time would have been obvious to try with predictable results).
Regarding claim 5, the combined references of Weidong and Siuly disclose A method according to claim 1, wherein Weidong discloses the eye-markers extracted are selected from one or more of the following: pupil size, eye movements, blinks and gaze (“the diameter of the pupil and iris” on pg. 3).
Regarding claim 6, the combined references of Weidong and Siuly disclose A method according to claim 2, wherein Weidong discloses the eye-markers are collected separately from each eye of the user as separate features of the machine learning model (implicit in “a pair of glasses” on pg. 2).
Regarding claim 7, the combined references of Weidong and Siuly disclose A method according to claim 6, wherein Weidong discloses the derived features are based on features of each eye separately or on a function of the features of the two eyes (implicit in “a pair of glasses” on pg. 2).
Regarding claim 8, the combined references of Weidong and Siuly disclose A method according to claim 1, wherein Weidong discloses the step of extracting samples is performed using one of the following: webcam, smartphone front or back camera, a camera of a Virtual Reality device, a camera of an Augmented Reality device, a camera of a wearable device or a scientific-grade IR eye-tracker (“iris data acquisition module 2 that is provided in the lens 1 surface” on pg. 2).
Regarding claim 9, the combined references of Weidong and Siuly disclose A method according to claim 1, wherein Siuly discloses the analysis of eye-markers, machine learning and consolidation to biomarker take place over the cloud or on a local computer (“CAD systems for management of medical big data for diagnosis assessment” in abstract).
Regarding claim 12, Weidong discloses, except for the limitations italicized below, A system for the early detection of neurodegeneration, comprising: 
a. a camera of a mobile device or of Virtual Reality device or of an Augmented reality device for capturing video of one or both of the eyes of a user and extracting a plurality of eye marker samples (“transmitting module, which is set on the said glasses body, or externally in the bracelet or mobile electronic device as a medium for transmitting data for the data in the storage module to send to the external data analysis system, the data analysis system by the external large The iris or pupil related data received by the body condition of the user for analysis and diagnosis… the preferable solution is that the iris data acquisition module is one or more” on pg. 2; “the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 4); 
b. a big data repository for aggregating said plurality of eye-marker samples over time (“a sending module. for the data in the storage module to send to the external data analysis system” in abstract; “the preferable solution is the iris data collecting module and the pupil data collecting module by the portable radio equipment power supply external to the glasses” on pg. 3); 
c. a machine learning module for analyzing said captured plurality of eye marker samples (external large data analysis system in abstract and pg. 3; external big data analysis system on pg. 4) for consolidating said plurality of eye markers into a trained machine learning model reflecting a single biomarker; thereby, providing a prediction of an early stage diagnosis determining the risk of said user to develop neurodegenerative diseases (“the large data analysis system with large data information about iris and pupil aspects of change associated with health and disease. the external big data analysis system for analysis and diagnosis and timely provide great scientific, health data of corresponding precautionary measures to make people healthy living body condition of the user according to the iris or pupil related data received” on pgs. 3 and 4).
Siuly, in the same field of endeavor, discloses neurological diseases diagnosed using big data and machine learning using biomarkers extracted from source data like medical image data (abstract; “computer aided system for automatic diagnosis of neurological diseases” on pgs. 56-57; 2nd paragraph in col. 2 on pg. 58 – 1st paragraph in col. 1 on pg. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Siuly to the method of Weidong in order to reduce computation time of the big data for a specific neurodegenerative disease.
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weidong (CN106419831) in view of Siuly (“Medical Big Data: Neurological Disease Diagnosis Through Medical Data Analysis”) further in view of Papakonstantinou et al. (US2016/0142894).
Regarding claim 11, the combined references of Weidong and Siuly disclose A method according to claim 1, but fail to disclose further comprising a user registration step, wherein a face recognition algorithm is used during user registration to differentiate the identity of said user from other occasional users of the device.
However, it is well known to use facial recognition for authentication of user device, as taught by Papakonstantinou (par. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weidong with the teaching of Papakonstantinou in order to ensure the identity of a user.
Allowable Subject Matter
5.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667